Citation Nr: 0121116	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  94-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A claim for service connection for a 
stomach disorder was the subject of a September 1976 
statement of the case (SOC); the veteran did not perfect an 
appeal with that denial.  In January 1993 an RO hearing 
officer granted the veteran's request to reopen the issue of 
service connection for a GI disability, and the veteran then 
appealed the subsequent August 1993 rating decision that 
denied the claim for service connection on the merits.  In 
April 1996, the claim was remanded for additional evidentiary 
development.  Following completion of the requested 
development, the case is now before the Board once again.  


FINDING OF FACT

There is no competent medical evidence that the veteran has a 
current GI disorder that was incurred during military 
service, or is related to his military service or any 
findings in his service medical records (SMRs).  


CONCLUSION OF LAW

A GI disorder was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As pointed out by the RO Decision Review Officer Decision, 
Supplemental Statement of the Case, of April 2001, there has 
been a significant change in the law during the pendency of 
this appeal, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475; 114 
Stat. 2096 (2000), 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (which had 
held that VA cannot assist in the development of a claim that 
is not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been substantially fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  A review of the 
rating actions and SOC in the appellant's appeal reflects 
that summaries of the relevant laws and regulations, and the 
bases for the RO's determination, were provided during the 
appeal process.  The Board concludes that the discussions in 
the rating decision and the SOC informed the veteran of the 
information and evidence needed to substantiate the claim, 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Neither the veteran nor his 
representative has made reference to any unobtained evidence 
that might aid this claim or that might be pertinent to the 
bases for the denial.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and was asked to assist in obtaining the 
evidence.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Factual Background

A review of the SMRs shows treatment for gastroenteritis in 
October 1974, acid indigestion in December 1974 and upset 
stomach from eating chow hall food in January 1975.  On a 
separation examination in December 1974, the veteran reported 
that he had or had had stomach trouble, referring to 
indigestion treated with Gelusil tablets.  

At a VA examination in July 1976, the veteran reported 
stomach problems during and following service.  Physical 
examination was normal, and upper gastrointestinal (UGI) 
series was normal, and a stool sample revealed no ova or 
parasites.  An internist diagnosed psychophysiologic GI 
reaction with manifestation of diarrhea.  

In August 1976, service connection was denied for 
psychophysiological GI reaction with manifestation of 
diarrhea.  

In October 1982, the veteran had a normal upper GI series and 
small bowel follow through study.  In October 1989, an upper 
GI series showed hiatal hernia and moderately severe 
gastroesophageal reflux, otherwise normal.  In 1991, an upper 
GI series was suspicious for peptic antritis and duodenitis 
without ulceration.  In 1992, due to chronic dyspeptic 
symptoms, an esophagogastroduodenoscopy was performed which 
showed distal esophagitis.  Subsequently, a complete 
colonoscopy was done which revealed a polyp in the sigmoid 
colon which was removed in September 1992.  

In January 1993, the veteran provided testimony in support of 
his request to reopen the claim of service connection for a 
GI disability.  He asserted that he had first experienced GI 
complaints during service and had had problems since that 
time.  

In August 1996, the Board remanded the claim for additional 
development, to include VA examination to determine the 
nature and extent of the veteran's GI symptoms.  

Records subsequently added to the record include Discharge 
Review Board records reflecting reference to gastric 
disturbances during proceedings in April 1975 and records 
from the Marine Corps Logistics Base in 1990 reflecting that 
the veteran was treated for GI complaints.  

The requested VA examination was conducted in April 1999.  
Following examination and testing, the examiner determined 
that the veteran had a hiatal hernia with gastroesophageal 
reflux disease and gastritis.  There was no clinical or 
radiographic evidence of duodenal or gastric ulcer disease.  

The evidence of record was subsequently reviewed by a 
physician who was requested to provide an opinion as to the 
origins of any GI disorder.  His response from June 2000 is 
as follows:  

This is a case of a 42 year old veteran 
who claims that he had the onset of 
symptoms of abdominal pain, heartburn, 
and diarrhea since September 1974 when he 
was in the Air Force.  He was discharged 
from the Air Force rather abruptly 
without any documentation of a disease 
process.  Subsequent to his discharge 
from the service, he has continued to 
complain of vague abdominal symptoms off 
and on.  The objective evidence in his 
case includes an upper GI series in 1971 
and another one in 1990.  It is of 
interest that on other similar 
examinations, including the last 
examination on which this opinion is 
being asked for, contradictory findings 
of a hiatal hernia, of antritis and 
duodenitis were recorded.  It is my 
considered opinion that the radiological 
evidence of hiatal hernia can be produced 
with minimal effort and is of no 
consequence.  To read antritis and 
duodenitis on radiology is equally 
meaningless since it lacks correlation 
with clinical disease.  Even visual 
impressions of esophagitis, antritis, and 
duodenitis mentioned by a consultant on 
upper and lower GI endoscopic procedures 
in this patient are meaningless since 
they are not backed up by histological 
evidence.  

In summary, a thorough perusal of all 
records in this patient's chart does not 
indicate the presence of any significant 
GI pathology at the time of service or 
after his discharge.  It seems however, 
that he may have developed an irritable 
gastrointestinal tract somewhere along 
the line after his discharge from the 
service.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In rendering our decision, the Board must account for the 
evidence that we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his [or her] opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102.


Analysis

Upon careful review of the above facts and legal criteria, 
the Board finds that the clear weight of the most probative 
evidence is against the claim.  Significantly, the SMRs do 
not reflect any findings of a chronic GI disorder.  The 
records show that the veteran was treated on more than once 
occasion during service for GI complaints, but no chronic GI 
disorder was noted at time of service separation examination 
in December 1974 or subsequently in service.  Upon VA 
examination in July 1976, upper GI series was normal, but the 
veteran was diagnosed with psychophysiologic GI reaction with 
manifestation of diarrhea.  Additional postservice records 
have reflected a hiatal hernia in 1989 and 1999, and in 1991, 
an examiner opined that test findings were suspicious of 
antritis and duodenitis.  

The most recent evidence, however, as provided by an examiner 
in June 2000, noted that there were contradictory findings of 
a hiatal hernia in the record.  He indicated that the 
presence of a hiatal hernia could be produced with minimal 
effort and was of no consequence.  Additionally, he added 
that to read antritis and duodenitis on radiology was equally 
meaningless since it lacked correlation with clinical 
disease.  Finally, the examiner explained that even visual 
impressions of esophagitis, antritis, and duodenitis 
mentioned by a consultant on upper and lower GI endoscopic 
procedures were also meaningless since they were not 
supported by histological evidence.  It was this examiner's 
opinion, after review of the entire record, that the record 
did not show any significant GI pathology at the time of 
service or after discharge.  It did reflect, however, that he 
might have developed an irritable GI tract sometime after 
discharge.  

We appreciate that the veteran, as a layperson without 
professional medical training, is qualified to relate his 
symptoms and the continuity thereof.  He is not, however, 
shown to possess the medical expertise to determine the 
particular diagnosis, or the etiology, of his various medical 
symptoms,  Where, as here, the most basic question presented 
is what is the correct diagnosis of several possible 
disorders of the system, his views, although worthy of our 
respect, are without probative value as to the specific 
medical issue before us.  Espiritu v. Derwinski, 2 Vet. App. 
492 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a lay person is generally not capable of 
opining on maters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

The reliance on the June 2000 opinion which does not support 
the veteran's claim is deemed proper simply because the 
physician had the entire record before him when forming his 
opinion. Therefore, the preponderance of the evidence is 
against service connection for a GI disorder.  


ORDER

Service connection for a GI disorder is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

